Title: To Thomas Jefferson from James Monroe, 16 June 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
N. York June 16. 1786.

Since my last but little hath been done in Congress. We have had generally no more than 7. States present. The only time that 9. were their time was employd upon the subject of the Connecticut cession, which ultimately was accepted; whereby she cedes all the land lying westward of a line to be drawn westward of the Pena. line parallel with the same. Our State voted against it but were in sentiment for it. It is hop’d it will terminate the variance respecting the Wyoming settlement by enabling Connecticut to give the claimants other land in lieu and thereby establish the government of Pena. in the benefit of the decree of Trenton. Other reasons there are which apply to the geographic position of the land and  the influence that consideration may have on the councils of Connecticut. We voted against it under the sentiment upon which our State hath always acted of her right to the northwest line from the northern extremity of her charter limits, which we suppos’d should be regarded, even after the right w[as] given to the U.S. by the delegation.
What shall finally be done with Spain respecting the Mississippi becomes an interesting question, and one pres[sed] on us for a decision. Gardoqui has been long labouring it’s occlusion with Jay. For some time I have been perfectly satisfied the latter required no arguments to bring him into the same sentiment; the proposition is that it be shut for thirty years, in consideration for which Spain will admit us into her ports, upon a footing with her own subjects, we reciprocating. This you may recollect was rejected at Annapolis upon its own merits only. It is however magnified here as a great advantage and equivalent to the consideration required. We are also threatened with the project of a treaty between Spain (in case this fails) and Britain. Yet I cannot comprehend upon what principle it can take effect. Jay stated difficulties in the management of this business with the minister and proposd, without bringing any of these circumstances to view that a committee be appointed with power to controul all circumstances respecting the treaty with a view of evading his instructions and concluding the treaty before they were known. But as they were known to some who had mark[ed] the progress of the business each proposition was discuss’d on its own particular merits in the first instance. A committee was appointed to report. Jay attended it. Of this I was a member. To us he could make no communication we did not already know, so that the plan fail’d in not carrying a committee in the first instance for the purpose. This was a fortnight past and as yet we have made no report. I have given circumstantially the state of this business as it has appear’d to me, not on evidence absolutely presum[ptiv]e only. I intended to have wrote you more fully but am just advis’d the packet will sail immediately. With my sincerest wishes for your health and happiness I am dear Sir yr. friend & servant,

Jas: Monroe


Pray apologize for me to Short. Tell him I will write a letter which shall have retrospect to what I should have said in this and shall also [add?] whatever shall intervene.

